 4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 1 of 7 - Page ID # 553




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3008

vs.                                           MEMORANDUM AND ORDER

JAMES MICHAEL PAPAZIAN,

                   Defendant.

      This matter is before the Court upon initial review of the motion to
vacate under 28 U.S.C. § 2255 (filing 151) filed by the defendant, James
Papazian. The motion was timely filed less than 1 year after the defendant's
conviction became final. See § 2255(f). The Court's initial review is governed by
Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United
States District Courts, which provides:


      The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion,
      or other response within a fixed time, or to take other action the
      judge may order.


      A § 2255 movant is entitled to an evidentiary hearing unless the motion
and the files and records of the case conclusively show the movant is entitled
to no relief. § 2255(b); Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir.
 4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 2 of 7 - Page ID # 554




2010). Accordingly, a motion to vacate under § 2255 may be summarily
dismissed without a hearing if (1) the movant's allegations, accepted as true,
would not entitle the movant to relief, or (2) the allegations cannot be accepted
as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of fact. Engelen v. United States, 68 F.3d
238, 240 (8th Cir. 1995); see also Sinisterra, 600 F.3d at 906.


                                BACKGROUND
      The defendant was charged in 2018 with several counts relating to
methamphetamine, and ultimately pleaded guilty to conspiracy to distribute
50 grams or more of actual methamphetamine. Filing 1; filing 92. The plea
agreement was non-binding pursuant to Fed. R. Crim. P. 11(c)(1)(B), providing
with respect to the sentence that the government would "recommend that
defendant be sentenced to the low end of the advisory guideline range as
determined by the Court at sentencing." Filing 92 at 4-5.
      The presentence report ultimately recommended a total offense level of
38 and a criminal history category VI, resulting in a Guidelines range of 360
months to life imprisonment. Filing 128 at 19. The Court sustained the
defendant's objection to the presentence report in part, reducing the total
offense level to 35 for a Guidelines range of 292 to 365 months' imprisonment.
Filing 138 at 1. The Court sentenced the defendant to 292 months'
imprisonment. Filing 137. This motion followed. Filing 151.


                                 DISCUSSION
      The defendant's motion presents several claims of ineffective assistance
of counsel. To establish a claim of ineffective assistance of counsel, the
defendant must show that his attorney's performance was deficient and that
this prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).


                                      -2-
  4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 3 of 7 - Page ID # 555




Deficient performance can be shown by demonstrating that counsel's
performance fell below an objective standard of reasonableness. Id. at 688.
However, the Court's scrutiny of counsel's performance is highly deferential,
because the Court must indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance. Id. at 689.
      To satisfy the prejudice prong of Strickland, the defendant must show
that counsel's error actually had an adverse effect on the defense. Gregg v.
United States, 683 F.3d 941, 944 (8th Cir. 2012). The defendant must do more
than show that the errors had some conceivable effect on the outcome of the
proceeding. Id. Rather, the defendant must show that there is a reasonable
probability that, but for counsel's unprofessional errors, the result of the
proceeding would have been different. Id. A "reasonable probability" is less
than "more likely than not," but it is more than a possibility; it must be
sufficient to undermine confidence in the outcome of the case. Paul v. United
States, 534 F.3d 832, 837 (8th Cir. 2008).


                     1. FAILURE TO ADVISE OF PLEA OFFER
      The defendant's first claim is that trial counsel was ineffective in failing
to make him aware that the government proposed a binding Rule 11(c)(1)(C)
plea agreement providing for a sentence of 270 months. Filing 151 at 4. The
defendant alleges that had he been made aware of such an offer, he would have
accepted it. Filing 151 at 4.
      As a general rule, defense counsel has the duty to communicate formal
offers from the prosecution to accept a plea on terms and conditions that may
be favorable to the accused. Missouri v. Frye, 132 S. Ct. 1399, 1408 (2012);
Ramirez v. United States, 751 F.3d 604, 607 (8th Cir. 2014). To show a breach
of that duty, the defendant must demonstrate a reasonable possibility that he
would have accepted the offer if afforded effective assistance of counsel, and a


                                      -3-
    4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 4 of 7 - Page ID # 556




reasonable possibility that the plea would have been entered without the
government canceling it or the trial court refusing to accept it. Frye, 132 S. Ct.
at 1409; Ramirez, 751 F.3d at 608.
         That could be a tough climb, even if the defendant can substantiate the
facts he alleges. The Court particularly notes that the defendant engaged in
attempted witness tampering and other suspect conduct after entering a guilty
plea, see filing 126 at 10-13, which pursuant to plea agreement boilerplate
could have resulted in the government being relieved of its obligations under
the plea agreement, see filing 92 at 5. But the defendant has at least alleged a
Frye violation, and the Court cannot resolve this claim without an evidentiary
hearing. See Mayfield v. United States, 955 F.3d 707, 711-13 (8th Cir. 2020).


            2. FAILURE TO DISCLOSE COOPERATING WITNESS AGREEMENT
         The defendant also alleges that he was denied due process because a
cooperating witness testified against him at sentencing in support of the
sentencing enhancement based on witness tampering. Filing 151 at 5. He
found out in January 2020, he says, that a separate charge against her was
later dismissed.1 Filing 151 at 5. If that was part of an agreement that wasn't
disclosed by the government, he argues, he was denied due process because
"would have affected her credibility" resulting in a reasonable probability that
"this enhancement would not have been proven." Filing 151 at 5.
         There is no such reasonable probability. The cooperating witness had, in
2019, been separately indicted for witness tampering arising from her




1   The Court assumes, arguendo, that this claim was not procedurally defaulted because the
defendant didn't learn of the factual basis for it until after the judgment was final, providing
cause for the default. See United States v. Moss, 252 F.3d 993, 1000 (8th Cir. 2001).


                                             -4-
    4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 5 of 7 - Page ID # 557




association with the defendant.2 The undersigned was also the presiding judge
in that case, and was aware of its pendency when the cooperating witness
testified at the defendant's sentencing. And the defendant even acknowledges
that "during her testimony at [his] sentencing hearing she testified something
to the effect that she might receive a misdemeanor in exchange for her
testimony." Filing 151 at 5.
         The existence or non-existence of a formal "agreement" would not have
affected her credibility in this case: the Court was aware of her indictment and
is well aware of how cooperation works. And beyond that, the defendant's
attempts to obstruct justice were well-established and fully documented. There
is simply no likelihood that the disclosure of any more formal cooperation
agreement would have affected the Court's Guidelines calculations, much less
the defendant's sentence.


                     3. FAILURE TO PRESENT MITIGATING EVIDENCE
         Next, the defendant claims that when he was removed from work release
in state custody on July 17, 2017 and moved to the state Diagnostic and
Evaluation Center, he actually tried to tell the D&E supervisor about the
methamphetamine that, he says, led to the offense conduct in this case. Filing
151 at 6. His sentencing counsel, he says, was made aware of this "mitigating"
evidence, but didn't raise it in a motion for downward variance which he says
might have resulted in a lower sentence. Filing 151 at 7.
         Again, there is no reasonable probability that would have occurred. Even
if such evidence had been presented and credited by the Court, the defendant's
account would have been that he tried to surrender his methamphetamine, but
when nobody listened he tried to distribute it instead. See filing 128 at 5. That's


2   See case no. 4:19-cr-3042.


                                        -5-
  4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 6 of 7 - Page ID # 558




not even slightly mitigating (let alone believable), and wouldn't have affected
his sentence at all.


                4. FAILURE TO CORRECT PRESENTENCE REPORT
      Finally, the defendant contends that sentencing counsel was made aware
of an alleged error in the presentence report relating to two Hall County
offenses that he was sentenced for on the same day, and for which he served
concurrent sentences. Filing 151 at 8; see filing 128 at 14-15. He claims that
they were assigned 4 criminal history points, but should only have been
assigned 2 points. Filing 151 at 8. He concedes that didn't affect his criminal
history score, but claims they "had an adverse impact on [his] security
classification within the BOP." Filing 151 at 8.
      To begin with, the defendant is wrong about the counting: even when a
court imposed concurrent sentences, prior sentences are counted separately if
the sentences were imposed for offenses that were separated by an intervening
arrest. U.S.S.G. § 4A1.2(a)(2); see United States v. Harvey, 617 F. App'x 592,
594 (8th Cir. 2015). Here, both charges were for assault by a confined person,
see filing 128 at 14. In other words, the defendant was literally arrested as soon
as he was charged with the first offense. See United States v. Armstrong, 782
F.3d 1028, 1036-37 (8th Cir. 2015); see also United States v. Mohammed, 150
F. App'x 887, 889 (10th Cir. 2005); United States v. Lancaster, 137 F. App'x
316, 319 (11th Cir. 2005).
      But even if there was an error, it's not cognizable as ineffective
assistance of counsel: to satisfy the prejudice prong of Strickland, the
defendant must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the result of the proceeding would have been
different. Gregg, 683 F.3d at 944. The "proceeding" was his criminal judgment,
not his BOP classification.


                                      -6-
 4:18-cr-03008-JMG-CRZ Doc # 156 Filed: 03/04/21 Page 7 of 7 - Page ID # 559




                                CONCLUSION
      The Court has completed its initial review of the defendant's § 2255
motion. The files and records conclusively establish that three of the
defendant's claims are without merit. But his first claim—that he received
ineffective assistance of counsel when his counsel allegedly failed to advise him
of an offered plea agreement—is not contradicted by the current record. An
evidentiary hearing is required to resolve that claim.


      IT IS ORDERED:


      1.    As set forth above, the defendant's second, third, and fourth
            claim are without merit and will be dismissed with
            prejudice. The Court will hold an evidentiary hearing on the
            remaining claim.


      2.    Counsel for the defendant shall confer with the Assistant
            United States Attorney, and the parties shall contact the
            office of the Magistrate Judge to schedule an evidentiary
            hearing. The parties shall also confer and advise the
            Magistrate Judge of whether they wish to file any pre-
            hearing briefs or evidentiary materials.


      Dated this 4th day of March, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge



                                      -7-
